Exhibit 10.3

GUARANTOR JOINDER AGREEMENT

THIS GUARANTOR JOINDER AGREEMENT dated as of June 16, 2010, is by and among BLUE
JAY MERGER SUB INC., a Delaware corporation (“New Guarantor”), SAVVIS
COMMUNICATIONS CORPORATION, a Missouri corporation (“Borrower”), SAVVIS, INC., a
Delaware corporation (“Holdings”), SAVVIS COMMUNICATIONS INTERNATIONAL, INC., a
Delaware corporation (“Communications”), and SAVVIS FEDERAL SYSTEMS, INC., a
Delaware corporation (“Federal”; Borrower, Holdings, Communications and Federal,
are referred to hereinafter each individually as a “Loan Party” and individually
and collectively, jointly and severally, as the “Loan Parties”) and WELLS FARGO
CAPITAL FINANCE, LLC, as Administrative Agent (in such capacities, the “Agent”).

WHEREAS, Loan Parties (other than Borrower) and Agent have entered into a
General Continuing Guaranty, dated as of June 10, 2005 (as amended, modified or
supplemented, the “Guaranty”); and

WHEREAS, the parties hereto desire to join New Guarantor as a Guarantor (as such
term is defined in the Guaranty) under the Guaranty;

NOW THEREFORE, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used in this Guarantor Joinder Agreement,
unless otherwise defined herein, shall have the meaning ascribed to such terms
in that certain Amended and Restated Credit Agreement, dated as of December 8,
2008 among Borrower, Holdings, Agent and the financial institutions party
thereto as “Lenders” (as amended, modified or supplemented, the “Credit
Agreement”).

2. Joinder. Subject to the terms and conditions of this Guarantor Joinder
Agreement, New Guarantor is hereby joined in the Guaranty as a Guarantor, and
New Guarantor hereby agrees to be bound by the terms and conditions (including
without limitation all of the representations and warranties and covenants) of
each Loan Document to which a Guarantor is a party, including without limitation
the Guaranty, as Guarantor, in each case as if New Guarantor were a direct
signatory thereto.

3. Effectiveness. This Guarantor Joinder Agreement shall be effective upon the
execution and delivery hereof by the parties hereto.

4. Representations and Warranties. New Guarantor represents and warrants to
Agent and each Lender that both before and after giving effect to the
consummation of this Guarantor Joinder Agreement (i) each of the representations
and warranties set forth in Credit Agreement and the other Loan Documents are,
and will be, true, correct and complete in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof and except to the extent such representations and warranties



--------------------------------------------------------------------------------

expressly refer to an earlier date, in which case they are true and correct in
all material respects as of such earlier date), (ii) each of the representations
and warranties set forth in the Credit Agreement to the extent applicable to
such Guarantor mutatis mutandis are, and will be, true, correct and complete in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), and (iii) no Default or Event of
Default has, or will have, occurred and is, or will be, continuing.

5. Scope. Except as expressly modified by this Guarantor Joinder Agreement, the
Credit Agreement and all of the other Loan Documents shall remain in full force
and effect as executed.

6. Governing Law. This Guarantor Joinder Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflict of laws principles thereof

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guarantor Joinder Agreement has been duly executed as
of the date first above written.

 

BLUE JAY MERGER SUB INC., a Delaware
corporation By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg SAVVIS COMMUNICATIONS CORPORATION, a Missouri
corporation By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg SAVVIS, INC., a Delaware corporation By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg SAVVIS COMMUNICATIONS INTERNATIONAL, INC., a
Delaware corporation By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg SAVVIS FEDERAL SYSTEMS, INC., a Delaware
corporation By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg

Signature Pages to Guarantor Joinder Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent

By:  

/s/ John Nocita

Title:   John Nocita   Managing Director

Signature Pages to Guarantor Joinder Agreement